DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration including “wherein the junction cover comprises a substantially T-shaped cross-section”, as claimed in claim 14, and the configuration including “wherein the first hinge assembly is configured so that its panel hinge portion is shorter than the panel hinge portion of the second hinge assembly in order to compensate for a panel sag angle” must be shown or the features canceled from the claims. Examiner notes that it is unclear from Applicants Figures 20-21 how the junction cover would be considered to comprise “a substantially T-shaped cross-section”. Additionally, it is unclear from Applicants Figures 23-25 what would be considered to be a “panel hinge portion” and how “the first hinge assembly is configured so that its panel hinge portion is shorter than the panel hinge portion of the second hinge assembly”. Examiner notes that the “hinge portions” in Figures 23-25 appear to be the same length. Additionally, it is unclear what is considered to be a “panel hinge portion”, since the term “panel hinge portion” is not found in Applicants specification.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11, and 16 recite “A building system comprising, prior to installation”. This renders the claims indefinite, as the phrase “prior to installation” is vague and unclear (i.e. “prior to installation” of what?). Appropriate correction is required. 
Claim 2 recites “wherein the frame is preassembled prior to installation”. This renders the claim indefinite, as the phrase “prior to installation” is vague and unclear (i.e. “prior to installation” of what?). Appropriate correction is required.
Claim 14 recites “wherein the junction cover comprises a substantially T-shaped cross-section”. This renders the claim indefinite, since it is unclear how Applicants “junction cover” would be considered to “comprise a substantially T-shaped cross-section”. Additionally, this feature is not illustrated in the drawings and it is therefore unclear what exactly is intended to be claimed. Appropriate correction is required.
Claim 16 recites “the first hinge assembly is configured so that its panel hinge portion is shorter than the panel hinge portion of the second hinge assembly”. This renders the claim indefinite, since it is unclear from Applicants Figures 23-25 what would be considered to be a “panel hinge portion” and how “the first hinge assembly is configured so that its panel hinge portion is shorter than the panel hinge portion of the second hinge assembly”. Examiner notes that all structural “hinge portions” appear to be the same length, and it is therefore unclear what is required to be “shorter”. Further, it is unclear what exactly is considered to be a “panel hinge portion”, since the term “panel hinge portion” is not found in Applicants specification. Appropriate correction is required.
Claims 3-10, 12-13, 15, and 17-20 are rejected as depending from a rejected base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Bennett (US 5,832,670)
Regarding claim 1, as best understood, Bennett discloses a building system comprising, prior to installation: a frame comprising: a first horizontal member (Figure 3, element 70) comprising a first end and an opposite second end; a first vertical bar (Figure 3, element 54) downwardly extending from the first end of the first horizontal member; and a second vertical bar (Figure 3, element 52) downwardly extending from the second end of the first horizontal member; and a panel attachable to the frame; wherein at least one of the first horizontal member and the first and second vertical bars comprises at least one fastener-receiving portion (Figure 9, area in which element 122 is received) and an integrated fastener cover (Figure 9, element 100) that is moveable from an open position in which it does not cover the fastener- receiving portion to a closed position in which it covers the fastener-receiving portion.  
Regarding claim 2, as best understood, Bennett discloses wherein the frame is preassembled prior to installation (See at least Abstract).
Regarding claim 9, Bennett discloses a method of installing the building system of claim 1 to a building, comprising the steps of: positioning the building system adjacent to a building opening; and attaching the building system to the building opening by driving a fastener through at least one fastener-receiving portion of at least one of the first horizontal member and the first and second vertical bars (See at least Figures 1-3 and 8-9).  
Regarding claim 10, Bennett discloses further comprising the step of: closing the fastener cover over the fastener-receiving portion to at least partially conceal the fastener from view after the step of attaching the building system to the building opening (See at least Figures 8-9). 


Claims 1-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Kibbel et al. (US 2006/0150524) (hereinafter Kibbel)
Regarding claim 1, as best understood, Kibbel discloses a building system comprising, prior to installation: a frame comprising: a first horizontal member (Figure 1B, considered combination of elements 70, 68, and 74b ) comprising a first end and an opposite second end; a first vertical bar (See Figures 1B and 4, considered combination of elements 74a and 98) downwardly extending from the first end of the first horizontal member; and a second vertical bar (See Figures 1B and 4, considered combination of elements 74a and 96) downwardly extending from the second end of the first horizontal member; and a panel attachable to the frame; wherein at least one of the first horizontal member and the first and second vertical bars comprises at least one fastener-receiving portion and an integrated fastener cover (Figures 1 and 27, elements 74a and 74b) that is moveable from an open position in which it does not cover the fastener- receiving portion to a closed position in which it covers the fastener-receiving portion (See at least paragraph [0041], “As illustrated in FIGS. 1 and 27, the screw cover strips 74a and 74b may be rectangular shaped plastic strips 122a and 122b that are of a size and shape to snap fit to a portion of the hinge and latch z-bars 96, 98. The screw cover strips 74a and 74b may be made of any material desired and may be for purely cosmetic purposes”).  
Regarding claim 2, as best understood, Kibbel discloses wherein the frame is preassembled prior to installation.  
Regarding claim 3, Kibbel discloses wherein the first horizontal member is positioned at a top of the frame, and wherein the frame further comprises a second horizontal member (See Figures 1A-8, considered element 60 or element 72) positioned at a bottom of the frame.  
Regarding claim 4, Kibbel discloses wherein at least one of the first horizontal member and the first and second vertical bars comprises a recessed fastener-receiving channel that comprises the at least one fastener-receiving portion (See Figures 27A and 27B, See paragraph [0041], “As illustrated in FIGS. 1 and 27, the screw cover strips 74a and 74b may be rectangular shaped plastic strips 122a and 122b that are of a size and shape to snap fit to a portion of the hinge and latch z-bars 96, 98”).  
Regarding claim 5, Kibbel discloses wherein the integrated fastener cover comprises: a hinge connector at a first end; and a closure feature at a second end that interfaces with a portion of the fastener- receiving portion in the closed position of the integrated fastener cover (See Figures 27A and 27B, See paragraph [0041]).  
Regarding claim 6, Kibbel discloses wherein the closure feature is located at an interface between the integrated fastener cover and at least one of a horizontal mounting frame of the first horizontal member and a vertical mounting frame of one of the first and second vertical bars (See Figures 27A and 27B, See paragraph [0041]).  
Regarding claim 7, Kibbel discloses wherein the integrated fastener cover is pivotably attached to at least one of one of the first horizontal member and the first and second vertical bars that comprises the fastener-receiving portion (See Figures 27A and 27B, See paragraph [0041]).  
Regarding claim 8, Kibbel discloses wherein the frame comprises one of a door frame and a window frame, and wherein the panel comprises one of a door and a window, respectively.  
Regarding claim 9, Kibbel discloses a method of installing the building system of claim 1 to a building, comprising the steps of: positioning the building system adjacent to a building opening; and attaching the building system to the building opening by driving a fastener through at least one fastener-receiving portion of at least one of the first horizontal member and the first and second vertical bars (See Figures 1-27).  
Regarding claim 10, Kibbel discloses further comprising the step of: closing the fastener cover over the fastener-receiving portion to at least partially conceal the fastener from view after the step of attaching the building system to the building opening (See Figures 27A and 27B, See paragraph [0041]).  




Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Sailor (US 4,505,080)
Regarding claim 1, as best understood, Sailor discloses a building system comprising, prior to installation: a frame comprising: a first horizontal member comprising a first end and an opposite second end; a first vertical bar downwardly extending from the first end of the first horizontal member; and a second vertical bar downwardly extending from the second end of the first horizontal member (See at least Figure 1, See at least column 2, lines 35-38, “The door frame assembly 8 of this invention, is shown in FIGS. 1-4 and includes a three-sided outer frame 10, and a corresponding wooden inner frame 12. A threshold of conventional design may be used with assembly 8”); and a panel (Figure 1, element 34) attachable to the frame; wherein at least one of the first horizontal member and the first and second vertical bars comprises at least one fastener-receiving portion (Figure 3, area in which elements 22 and 18 are received) and an integrated fastener cover (Figure 3, element 14) that is moveable from an open position in which it does not cover the fastener- receiving portion to a closed position in which it covers the fastener-receiving portion.  
Regarding claim 2, as best understood, Sailor discloses wherein the frame is preassembled prior to installation.  
Regarding claim 3, Sailor discloses wherein the first horizontal member is positioned at a top of the frame, and wherein the frame further comprises a second horizontal member positioned at a bottom of the frame (See at least column 2, lines 35-38, “A threshold of conventional design may be used with assembly 8”).  
Regarding claim 4, Sailor discloses wherein at least one of the first horizontal member and the first and second vertical bars comprises a recessed fastener-receiving channel that comprises the at least one fastener-receiving portion (See Figure 3).  
Regarding claim 8, Sailor discloses wherein the frame comprises one of a door frame and a window frame, and wherein the panel comprises one of a door and a window, respectively.  
Regarding claim 9, Sailor discloses a method of installing the building system of claim 1 to a building, comprising the steps of: positioning the building system adjacent to a building opening; and attaching the building system to the building opening by driving a fastener through at least one fastener-receiving portion of at least one of the first horizontal member and the first and second vertical bars (See Figures 1-4, See at least column 2, lines 34-68 and column 3, lines 3-19).
Regarding claim 10, as best understood, Sailor discloses further comprising the step of: closing the fastener cover over the fastener-receiving portion to at least partially conceal the fastener from view after the step of attaching the building system to the building opening (See Figure 3, See column 3, lines 3-19).  


Claims 11-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Chimienti (US 3,205,982)
Regarding claim 11, as best understood, Chimienti discloses a building system comprising, prior to installation: a frame comprising (Figure 1, at least elements 14, 16, 18): a horizontal member comprising a first end and an opposite second end; a first vertical bar downwardly extending from the first end of the horizontal member (Figure 1, element 14); and a second vertical bar downwardly extending from the second end of the horizontal member (Figure 1, element 16); and a panel (Figure 1, element 12) attachable to one of the horizontal member and the first and second vertical bars of the frame, wherein the panel comprises a first portion adjacent to a second portion at a first corner junction (See Figure 6, considered area of corner portion including elements 30 and 36); wherein the panel comprises at least a first gusset assembly (Figure 6, element 88) comprising a junction cover (See Figure 6, element 88 is considered to “cover” interior junction between elements 30 and 36) positionable at the first corner junction between the first and second portions of the panel.  
Regarding claim 12, Chimienti discloses wherein the junction cover is configured to give the first corner junction a substantially seamless appearance when the panel is assembled (See Figure 6, junction between elements 30 and 36 is considered to be “seamless” in the same manner as Applicants is “seamless”).  
Regarding claim 13, Chimienti discloses wherein the first gusset assembly comprises a generally L-shaped member (See Figure 6) comprising: a first leg that is positionable in a first recessed opening of the first portion of the panel (See Figure 6); and a second leg that is positionable in a second recessed opening of the second portion of the panel (See Figure 6); wherein the junction cover comprises: a junction cover length that extends along a first corner junction length; and a junction cover width transverse to the junction cover length so that the junction cover width is sufficient to overlap a portion of at least one of the first and second portions of the panel adjacent to the first corner junction (See Figure 6, element 88 includes multiple structural dimensions including a length and width, and is considered to “overlap a portion of at least one of the first and second portions of the panel”).  
Regarding claim 14, as best understood, Chimienti discloses wherein the junction cover comprises a substantially T-shaped cross-section (See Figure 6, Examiner notes that the “junction cover” of Chimienti is considered to comprise a “substantially T-shaped cross-section” including internal structural members shown in Figure 6).  
Regarding claim 15, Chimienti discloses wherein the first corner junction comprises a miter junction (See Figure 6).  


Claims 16-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Hill (US 0,730,265)
Regarding claim 16, as best understood, Hill discloses a building system comprising, prior to installation: a frame comprising a hinge-side vertical bar (See Figure 1, considered left jamb member of element F, as viewed from Figure 1); and a panel (Figure 1, element D) rotatably attachable on a hinge side to the hinge-side vertical bar with at least a first hinge assembly (Figure 1, considered upper hinge assembly) and a second hinge assembly (Figure 1, considered lower hinge assembly); wherein each of the first and second hinge assemblies comprises a frame hinge portion (Figures 2-8, element 1) attached to the hinge-side vertical bar and a panel hinge portion (Figures 2-8, considered at least elements 2, 3, 4, 5, 6, 7) attached to the panel, wherein the frame hinge portion is rotatably connected to the panel hinge portion, and wherein the first hinge assembly is configured so that its panel hinge portion is shorter than the panel hinge portion of the second hinge assembly in order to compensate for a panel sag angle. Examiner notes that Hill discloses hinges that are adjustable so that “if the door sags, the lower hinge alone can be adjusted by moving the nut 8 away from the hinge-line, this movement having the effect of swinging the door as a body about the upper hinge as an axis, so that the lower edge of the door will be raised out of contact with the base of the frame, leaving the door to swing without binding” (lines 90-97). Therefore, as best understood, the first hinge assembly (i.e upper hinge as viewed from Figure 1) of Hill is configured so that its panel hinge portion entirely capable of being shorter than the panel hinge portion of the second hinge assembly in order to compensate for a panel sag angle.
Regarding claim 17, Hill discloses wherein the first hinge assembly is positioned near a top of the hinge-side vertical bar, and wherein the second hinge assembly is positioned near a bottom of the hinge-side vertical bar (See Figure 1).  
Regarding claim 18, Hill discloses wherein the panel hinge portion of the first hinge assembly has a first flange portion (See Figures 1-8, upper element 5 as viewed from Figure 1) and the panel hinge portion of the second hinge assembly has a second flange portion (See Figures 1-8, lower element 5 as viewed from Figure 1), wherein the first hinge assembly has a first hinge axis and the second hinge assembly has a second hinge axis, wherein the first hinge assembly has a first hinge axis to flange distance, wherein the second hinge assembly has a second hinge axis to flange distance, and wherein the first hinge axis to flange distance is less than the second hinge axis to flange distance (See Figures 1-8, Examiner notes that the hinges of Hill are adjustable such that the distance between the axis and flange are adjustable, and entirely capable of the configuration “wherein the first hinge assembly has a first hinge axis to flange distance, wherein the second hinge assembly has a second hinge axis to flange distance, and wherein the first hinge axis to flange distance is less than the second hinge axis to flange distance”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 0,730,265) in view of Jahnke (US 5,701,636)
Regarding claim 19, Although Hill only illustrates a first and second hinge assembly, and not a third hinge assembly, Jahnke teaches that it is known in the art to configure a door assembly that utilizes a three-hinge configuration.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of Hill such that it includes a first, second, and third, hinge assembly, as taught by Jahnke, since a configuration including three hinge assemblies would be desirable in the event that the door was very heavy, or if enhanced door security is desired, or if a three hinge aesthetic is desirable by the user. Additionally, the hinge assemblies of Hill are entirely adjustable, and a configuration wherein the first, second, and third hinge assemblies are configured to have progressively sized corresponding panel hinge portions according to a position of each hinge assembly on the hinge-side vertical bar would be entirely possible. Hill even explicitly recites “if the door sags, the lower hinge alone can be adjusted by moving the nut 8 away from the hinge-line, this movement having the effect of swinging the door as a body about the upper hinge as an axis, so that the lower edge of the door will be raised out of contact with the base of the frame, leaving the door to swing without binding " (lines 90-97), and therefore, a three hinge configuration would logically and obviously be arranged such that the first, second, and third hinge assemblies have progressively sized corresponding panel hinge portions according to a position of each hinge assembly on the hinge-side vertical bar, Examiner further notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of Hill such that it includes a first, second, and third, hinge assembly, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 0,730,265) in view of Malott et al. (US 2016/0273251) (hereinafter Malott).
Regarding claim 20, Hill discloses wherein frame hinge portion is rotatably connected to the panel hinge portion with at least one bushing proximate to the panel hinge portion or the frame hinge portion of the hinge assembly (See Figures 1-8, “bushing” is clearly illustrated but not explicitly labeled). Although Hill does not explicitly disclose wherein frame hinge portion is rotatably connected to the panel hinge portion with a spring-loaded pin, Malott teaches that it is known in the art to configure an adjustable hinge assembly that includes a spring-loaded pin (Figures 17-21, element 515, See paragraph [0041]) and at least one bushing proximate to the panel hinge portion or the frame hinge portion of the hinge assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the multiple hinges of Hill such that they include a spring-loaded pin and at least one bushing proximate to the panel hinge portion or the frame hinge portion of the hinge assembly, as taught by Malott, as this would enable a spring-loaded hinge configuration which would be desirable to various consumers, since spring-loaded hinges enable an automatic closing feature that is desirable to particular users and for particular applications. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634